DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of [3-(2-methylaminoethyl)-1H-indol-4-yl]dihydrogen phosphate as the purified psilocybin derivative and linalool as the first purified terpene in the reply filed on 01/14/2022 is acknowledged.
Claims 9-10 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of purified psilocybin derivative, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.

Priority
This application is a continuation of U.S. Application Number 17/095,430, filed November 11, 2020; which is a continuation in part of U.S. Application Number 15/893,562, filed February 9, 2018, which claims benefit under 35 U.S.C. 119(e) to U.S. Provisional Application Number 62/457,123, filed February 9, 2017, U.S. Provisional Application Number 62/587,395, filed November 16, 2017, U.S. Provisional Application Number 62/587,410, filed November 16, 2017, 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/457,123, filed February 9, 2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘123 application does not disclose combining a first purified psilocybin derivative with a first .
U.S. Provisional Application Number 62/587,410, filed November 16, 2017, discloses compositions comprising a psilocybin derivative and a terpene and provides written support for the claimed invention.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 07/29/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
s 1-8, 11, and 16-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims recite compositions comprising a first “purified” psilocybin derivative and a first “purified” terpene.  As Applicant gives multiple, mutually exclusive definitions of “purified” in the disclosure, it is totally unclear what, exactly, “purified” is intended to mean within the context of the instant claims.
Broadly, Applicant defines the term “purified” to mean “separated from other materials”, such as plant or fungal material, e.g., protein, chitin, cellulose, or water.  See [0051].  It is totally unclear how a composition as claimed can contain TWO “purified” compounds, each of which is “substantially free of other materials” as defined in [0051].  Put differently, if a “purified” psilocybin derivative and “purified” terpene are present in the same composition, neither is actually “purified” per Applicant’s definition of the term because neither is “substantially free of other materials”.
More narrowly, Applicant defines “purified” to refer a compound or composition that has been crystallized. See [0052].  Or, “purified” can refer a compound or composition has been chromatographed, for example by gas chromatography, liquid chromatography, etc. See [0053].  Or, “purified” can refer to a compound or composition that has been distilled. See [0054]. It is totally unclear which of these definitions of “purified” Applicant intends the term “purified” in the claims to refer to. 
Most narrowly, Applicant defines “purified” to mean a compound that is between 99.9-100% pure, meaning that compound “makes up 99.9-100% of the total mass of the composition”. See [0061].  It is totally unclear how a composition can comprise TWO different compounds, each of which “makes up 99.9-100% of the total mass of the composition”.  This definition of “purified” makes no sense whatsoever in the context of the instant claims.
A person of ordinary skill in the art, given the diverse definitions and meanings Applicant ascribes to the term “purified”, would not be reasonably apprised what, exactly, a “purified psilocybin derivative” and a “purified terpene” mean.  Applicant’s definitions and meanings, in many cases, make no sense because they preclude the possibility of two or more “purified” compounds even being present in the same composition, i.e., purified referring to a compound that is between 99.9-100% pure, meaning that compound “makes up 99.9-100% of the total mass of the composition” ([0061]) or “purified” meaning “separated from other materials” ([0051]).
Regarding Claims 18-19, because Applicant defines “80-100% pure” to mean “the compound makes up 80-100% of the total mass of the composition”, it is unclear whether the claimed “the first purified terpene is 80-100% pure” means the terpene comprises 80-100% of the claimed composition recited in Claim 1.  Similarly, because Applicant defines “90-100% pure” to mean “the compound makes up 90-100% of the total mass of the composition”, it is unclear whether the claimed “the first purified terpene is 90-100% pure” means the terpene comprises 90-100% of the claimed composition recited in Claim 1.

Claims 1-8, 11, and 16-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The claims recite “a first purified terpene”.  A person of ordinary skill in the art would not reasonably apprised what, exactly, “terpene” comprises.
	Terpenes are categorized according to the number of isoprene (C5H8) units in the compound. For example, they are monoterpenes (C10H16), sesquiterpenes (C15H24), diterpenes (C20H32), triterpenes (C30H48), and tetraterpenes (C40H64).  See Specification at [0169].
	However, classification of a compound as a “terpene” is not that simple.  Consider, for example, the following compounds that Applicant discloses as “terpenes”.

    PNG
    media_image1.png
    189
    206
    media_image1.png
    Greyscale

Bornyl Acetate (Specification at [0170] and [0172])
Bornyl acetate is not a “terpene” per se because it does not comprise any isoprene units.  

    PNG
    media_image2.png
    178
    121
    media_image2.png
    Greyscale

Cymene (Specification at [0170] and [0188])
Cymene too is not a “terpene” per se.  While related to a monoterpene, it is actually classified in the art as an aromatic organic compound, i.e., an alkylbenzene.

    PNG
    media_image3.png
    179
    80
    media_image3.png
    Greyscale

Eucalyptol (Specification at [0170] and [0192])
Eucalyptol is not a “terpene” per se.  It is a monoterpenoid.  
	Accordingly, Applicant appears to construe “terpene” to include any compound that is derived from or related to actual terpenes, for example, terpenoids.  However, “terpene” and “terpenoid” are not synonymous. While some in the art might use the terms interchangeably, structurally they are distinct genera and encompass completely different compounds.  
For example, it is totally unclear whether Applicant would consider erinacines and hericenones to fall within the scope of the claimed “terpene”.  Erinacines are cyathin diterpenoids and hericenones contain isoprene units.  

    PNG
    media_image4.png
    575
    556
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    144
    383
    media_image5.png
    Greyscale

If Applicant considers terpenoids such as eucalyptol to fall within the scope of the claimed “terpene”, the claimed “terpene” could also reasonably be construed to encompass cyathin diterpenoids such as erinacines.  Is it Applicant’s intent that “terpene” within the context of the instant claims to include the chemotherapeutic agent paclitaxel, which is a diterpenoid?  Or sterols such as cholesterol which are characterized in the art as triterpenoids?
Accordingly, it is totally unclear what compounds, out of all compounds that exist in the art, reasonably fall within the scope of the claimed “terpene”, which Applicant appears to consider to also encompass terpenoids and other structural derivatives of terpenes.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (product of nature) without significantly more. 
Although 35 U.S.C. § 101 provides that “[w]hoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor ...,” the Supreme Court has determined that there are exceptions to what is patentable. Specifically, “laws of nature, natural phenomena, and abstract ideas” are not eligible subject matter. See Diamond v. Diehr, 450 U.S. 175, 185 (1981). To determine if claimed subject matter is statutorily eligible in light of these judicial exceptions the Supreme Court has articulated a two-step framework in Mayo Collaborative Services v. Prometheus Labs., Inc., 366 U.S. 66 (2012), and later cases. Specifically,
[f]irst, we determine whether the claims at issue are directed to one of those patent-ineligible concepts....If so, we then ask, “[w]hat else is there in the claims before us?”...To answer that question, we consider the elements of each claim both individually and “as an ordered combination” to determine whether the additional elements “transform the nature of the claim” into a patent-eligible application.

Alice Corp. v. CLS Bank Int’l, 573 U.S. 216, 217 2014) (quoting Mayo, 566 U.S. at 78). Thus, the Examiner must determine whether the claims are directed to a judicially determined patent-ineligible concept and, if so, then ask if there is anything in the claim that transforms it into patent-eligible subject matter.
	On January 7, 2019 the USPTO published revised guidance on the application of § 101 (see 2019 Guidelines1). After determining that claimed subject matter falls within the four categories of patentable subject matter identified in 35 U.S.C. § 101, the 2019 Guidelines provide a “revised step 2A,” which corresponds to the first step of the Alice/Mayo test articulated above, to determine whether a claim is directed to a judicial exception (see 2019 Guidelines, 84 Fed. Reg. at 53-54). In a first prong of revised step 2A, the Examiner must determine whether the claim recites a judicial exception (see id. at 54). If a judicial exception is identified, the second prong requires a determination of whether the judicial exception is integrated into a practical application (see id.). If so, the inquiry ends and the claim is determined to be directed to eligible subject matter under the 2019 Guidelines (see id. at 54 (“When the exception is so integrated [into a practical application], then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the eligibility analysis.”)). If not, the analysis continues to determine if the claim provides an inventive concept (see id. at 56).
	The USPTO subsequently updated the 2019 Guidelines (see October 2019 Update2). The October 2019 Update provides that when evaluating whether a claim recites a judicial exception at the first prong of step 2A, the claim is evaluated to determine whether it sets forth or describes a product of nature in accordance with the guidance in MPEP §§ 2016.04(b) and (c), including the markedly different characteristics analysis (see id. at 1).
ANALYSIS
(Step 1)
Applicant claims compositions of matter, a statutory category of invention (see Claim 1 (“A composition comprising…”)). Therefore, the Examiner proceeds to the next steps of the analysis.

(Step 2A, Prong 1)
The composition of Applicant’s claim 1 comprises a first purified psilocybin derivative and a first purified terpene:

    PNG
    media_image6.png
    200
    681
    media_image6.png
    Greyscale

A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim (see MPEP 2106.04(II) and the October 2019 Update).  The products of the instant claims are products of nature, as disclosed in the specification, in which Applicant admits the claimed psilocybin derivatives are found in mushrooms of the genus Psilocybe. See [0092].  Terpenes are also disclosed to refer to a compound belonging to a large class of compounds “produced by a variety of plants” or “produced by an insect”. See [0166].  Also see WINK (Medicines, 2015, vol. 2, pages 251-286) at Table 2 where “terpenoids” are taught to be present in numerous medicinal plants. Also see RUSSO (British Journal of Pharmacology, 2011, vol. 163, pages 1344-1364), who teaches that terpenoids form the largest group of plant chemicals, with 15,000-20,000 fully characterized, over 200 of which have been reported in cannabis plants (page 1349, paragraph bridging left and right columns).  It should be noted too that it is highly likely that terpenes are also naturally present in the same mushrooms the claimed psilocybin derivatives are found.  See SANCHEZ (“Bioactives from Mushroom and Their Application” (2017) in book Food Bioactives, M. Puri (ed), pages 23-57) who teach that “[t]erpenes are the largest group of anti-inflammatory compounds in mushrooms” (page 43). Thus, under Step 2A, Prong 1, Claim 1 recites two different genera of natural products – “psilocybin derivative” and “terpene”.
	In addition to comprising the natural products discussed above (psilocybin derivatives and terpenes), Applicant’s claim 2 further requires “an excipient”.  Applicant discloses that excipients include “water” (Spec. [0283] “…forming a homogenous mixture in water”).  Applicant also discloses the composition can comprise a solvent such as water (Spec. [0312]-[0313]), which a person of ordinary skill in the art would also construe as an “excipient”.  Water, as the products, is also naturally occurring.  
	In sum, Applicant’s claimed invention recites mixtures of nature-based products.  Because Applicant’s claimed invention recites nature-based product limitations, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception (see October 2019 Update 1).
	 Applying the markedly different characteristics analysis the Examiner finds that there is no indication on this record that mixing the nature-based products according to Applicant’s claimed invention results in a transformation of the products or that the claimed mixtures have properties not possessed by the products in nature. See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013) (explaining that the bacterial mixture of Funk Brothers3 “was not patent eligible because the patent holder did not alter the bacteria in any way.”); see also, In re Bhagat, 726 F. App’x 772, 779 (Fed. Cir. 2018) (non-precedential) (“Applicant has not shown that the claimed mixtures are a ‘transformation’ of the natural products, or that the claimed mixtures have properties not possessed by these products in nature.”). 
	The closest natural counterpart to “purified psilocybin derivative” and “purified terpene” are naturally occurring psilocybin derivatives and naturally occurring terpenes. When the claimed “purified psilocybin derivative” and “purified terpene” are compared to these counterparts, however, the comparison indicates that there are no differences in structure, function, or other characteristics, i.e., “purified psilocybin derivative” and “purified terpene” have identical chemical structures to naturally occurring psilocybin derivatives and terpenes and therefore necessarily have the same functions and other characteristics.  
Notably, Applicant does not even contend that these claimed compositions have any markedly different effects than the individual products themselves.  Indeed, Applicant did not make a composition falling within the scope of the instant claims, let alone test such a composition in any in vitro or in vivo biological assay.  The claimed compositions are not patent eligible simply because they are the result of a mixture of different nature-based products. 
For the foregoing reasons, Applicant’s claimed mixtures are not markedly different from the nature-based products and, thus, Applicant’s claims recite a judicial exception, i.e., a product of nature.


(Step 2A, Prong 2)
Having determined that Applicant’s claims recite a judicial exception (a product of nature), the Guidance requires an evaluation as to whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. See Guidance, 84 Fed. Reg. at 54-55.
Applicant’s claims do not recite any additional elements that are beyond the judicial exception. Thus, Applicant’s claimed invention fails to integrate the recited judicial exception into a practical application of the exception because there are no additional elements recited in the claims that integrate the judicial exception into a practical application. Instead, the claims merely recite a mixture of individual naturally-occurring components, and nothing else additionally.
For the foregoing reasons, combining natural products that are not necessarily produced together by any known natural organism does NOT result in a practical application of the judicial exception. See, e.g., Myriad Genetics, Inc., 569 U.S. at 591 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way.”).  Such is the case here.  Applicant has not chemically, and therefore, not structurally or functionally, changed any of the naturally-occurring components recited within his compositions simply by reciting that they are “purified”.  Indeed, according to Applicant “purified” can mean everything from simply being “separated from other materials” (Spec. at [0051]) to being chromatographed, for example by gas chromatography, liquid chromatography (Spec. at [0053]). Reciting that the psilocybin derivative and terpene are “purified” does not make them structurally, chemically, or functionally different from their naturally-occurring counterparts. Put differently, separating a psilocybin derivative and/or terpene from its natural source, e.g., by extraction, does not in any way, shape, or form change the chemical structure or biological properties of the psilocybin derivative and/or terpene.

(Step 2B)
Having determined that Applicant’s claims: (1) recite a judicial exception and (2) do not integrate that exception into a practical application, the Guidance requires that the Examiner evaluate whether Applicant’s claims: (a) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (b) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 52-56.
As discussed above, Applicant’s claims in fact do not recite any additional elements that are beyond the judicial exception. Accordingly, the claims merely recite a mixture of individual naturally-occurring components, and nothing else additionally.  Indeed, the claims do not recite the “composition” is in any particular form and do not recite any particular amounts.  The claims broadly encompass any composition of matter comprising any amount(s) of the naturally-occurring components.
To be complete, the Examiner acknowledges that Applicant’s claims require “purified” psilocybin derivatives and “purified” terpenes.  However, for the reasons discussed above there is no evidence of record that purifying psilocybin derivatives and/or terpenes, which is well-understood, routine, and conventional in the art, results in psilocybin derivatives and/or terpenes that have different characteristics than those possessed by the products in nature.  In addition, as discussed above Applicant has failed to establish that the claimed mixture of nature-based products have a different structure or function than those possessed by the products in nature because Applicant has not a) made any composition falling within the scope of the claims and b) tested such a composition in any in vitro or in vivo biological assay.
Thus, on this record, Applicant’s claimed composition is patent ineligible because it amounts to no more than mixing two natural products that have been isolated from their natural source.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KUCUKSEN ET AL. (US 2019/0350949 A1; Published 11/21/2019; Filed 01/18/2018; Effectively Filed 01/18/2017) (Newly Cited).
Kucuksen qualifies as prior art under 35 U.S.C. 102(a)(2). The AIA  defines the term "effective filing date” for a claimed invention in a patent or application for patent (other than a reissue application or reissued patent) as the earliest of: (1) the actual filing date of the patent or the application for the patent containing the claimed invention; or (2) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority or the benefit of an earlier filing date under 35 U.S.C. 119, 120, 121, 365, or 386. The filing date of the earliest application for which the KUCUKSEN application is entitled to a right of benefit of an earlier filing date under 35 U.S.C. 119 is Jan. 18, 2017, which predates the earliest filing date of the present application (Nov. 16, 2017).
Kucuksen et al. teach one or more cannabinoids and/or terpenes in combination with psilocybin and/or psilocin may be used in the prevention or treatment of psychological or brain disorders. See Abstract.
Psilocybin is also referred to as [3-(2-dimethylaminoethyl)-1H-indol-4-yl] dihydrogen phosphate. See [0038]. Psilocin is also referred to as 4-hydroxy-N,N-dimethyltryptamine. See [0040].  Thus, both psilocybin and psilocin as taught in Kucuksen et al. fall within the scope of the instant claims.
Kucuksen et al. teach plant cannabinoids or phyto-cannabinoids can be isolated such that they are “essentially pure” compounds. These isolated cannabinoids are essentially free of the other naturally occurring compounds, such as, other minor cannabinoids and molecules such as terpenes. Essentially pure compounds have a degree of purity up to at least 95% by total weight. See [0043]-[0044].
The role of the at least one terpene in the present disclosure lies in its synergy with cannabinoids. Terpenes can correct or enhance the effect of the cannabinoids, so that in many cases, (much) less active components are needed to attain the desired effects. See [0054].
Terpenes (or terpenoids) are volatile organic compounds that are found in every plant and are rather prevalent in cannabis. See [0055].
The at least one terpene of the present disclosure is preferably one or more of: Alpha Bisabolol, Alpha Pinene, Beta Caryophyllene, Beta Pinene, Borneol, Camphene, Caryophyllene Oxide, Cineole, Delta 3 Carene, Eucalyptol, Fenchol, Fenchone, Geraniol, Guaiol, Humulene, Isopulegol, Limonene, Linalool, Myrcene, Nerol, Nerolidol, Ocimene, Phytol, Pulegone, Terpinene, Terpineol, Terpinolene, and/or Valencene. See [0057]-[0085].
The disclosure also encompasses pharmaceutical compositions comprising the at least one cannabinoid and/or the at least one terpene, or pharmaceutically acceptable salts or derivatives thereof in combination with psilocybin and/or/psilocin, preferably formulated into pharmaceutical dosage forms, together with suitable pharmaceutically acceptable carriers, such as diluents, fillers, salts, buffers, stabilizers, solubilizers, etc. The dosage form may contain other pharmaceutically acceptable excipients for modifying conditions such as pH, osmolarity, taste, viscosity, sterility, lipophilicity, solubility etc. See [0086].
Generally, the weight ratio of the at least one cannabinoid and/or the at least one terpene to the at least one psilocybin/psilocin is decided by considering the properties of each constitute to be combined, the properties of drug combination and the symptoms of the patient. Preferably the weight ratio is in the range of 1 part by weight of the cannabinoid and/or terpene to about 0.01 to about 500 parts by weight of the psilocybin/psilocin, more preferably 1 part by weight of the cannabinoid/terpene to about 0.1 to about 100 parts by weight of the psilocybin/psilocin. See [0092].
Kucuksen et al. cannabinoids and psilocybin are present “in a pure form” or “in a synthetic form”. See Example 1; Claims 23-24 and 26-27.
Claim(s) 1-2, 4-8, 11, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by STAMETS (US 2018/0021326 A1; Published 01/25/2018; Filed 04/23/2017) (Newly Cited).
Stamets qualifies as prior art under 35 U.S.C. 102(a)(2). The AIA  defines the term "effective filing date” for a claimed invention in a patent or application for patent (other than a reissue application or reissued patent) as the earliest of: (1) the actual filing date of the patent or the application for the patent containing the claimed invention; or (2) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority or the benefit of an earlier filing date under 35 U.S.C. 119, 120, 121, 365, or 386. The filing date of the STAMETS application is Apr. 23, 2017, which predates the earliest filing date of the present application (Nov. 16, 2017).
Stamets teaches methods and compositions for enhancing neurogenesis comprising fungal extracts and their active ingredients, including species of mushrooms and mycelia containing psilocybin and psilocin, combined with erinacines and hericenones4 or fungal extracts containing those active ingredients, with the addition of nicotinic acid. See Abstract.
Stamets teaches the composition includes psilocybin (4-phosphoryloxy-N,N-dimethyltryptamine) or psilocin (4-hydroxy-N,N-dimethyltryptamine) in pure form or extracts from Psilocybe and psilocybin containing mushrooms combined with erinacines or hericenones. See [0005].
A suggested formula is a 550 mg delivery dose via an ingestible capsule:

    PNG
    media_image7.png
    104
    293
    media_image7.png
    Greyscale

See [0012].
	Stamets teaches compounds naturally produced by the mycelium of psilocybian mushrooms and their mycelium includes baeocystin, norbaeocystin, N,N-dimethyltryptamine, 5-hydroxytryptamine (serotonin), 5-hydroxytryptophan, psilocybin and psilocin. See [0016].
	Stamets teaches the compositions comprise additional pharmaceutical excipients. See [0017].
	Stamets teaches since psilocin and its analogs are neurotransmitters, and substitute for serotonin, acting as an agonist exciting serotonin receptors, their ability to enhance neurotransmission while in combination with nerve growth factors such as erinacines and hericenones, provides a unique opportunity for spurring neurogenesis. See [0028].
	Stamets expressly claims a method for improving neurological health of an animal comprising: administering a therapeutically effective amount of a composition to an animal, wherein the composition comprises one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, one or more of erinacines, hericenones or combinations thereof, and niacin. See Claim 1.
	The compounds are “purified”, i.e., isolated or synthetic or manufactured. See Claim 13.
	Stamets teaches a composition comprises about 0.6 to 10 mg of one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, about 20 to 200 mg of one or more of erinacines, hericenones, or combinations thereof, and about 50 to 200 mg of niacin. See Claim 15.  The molar ratio of psilocybin derivative to terpene therefore falls within the scope of claims 4-8, e.g., a molar ratio of about 1:1.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11, and 16-20
Claims 1-2, 4-8, 11, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over KUCUKSEN ET AL. (US 2019/0350949 A1; Published 11/21/2019; Filed 01/18/2018; Effectively Filed 01/18/2017), STAMETS (US 2018/0021326 A1; Published 01/25/2018; Filed 04/23/2017), and JENSEN (Dissertation titled “Tryptomines as Ligands and Modulators of the Serotonin 5-HT 2A Receptor and the Isolation of Aeruginascin from the Hallucinogenic Mushroom Onocybe aeruginascens”, 2004) (Cited by Applicant in IDS filed 07/29/2021) in view of RUSSO (British Journal of Pharmacology, 2011, vol. 163, pages 1344-1364), SCHUWALD ET AL. (PLoS ONE, 2013, vol. 8, no. 4, e59998, doi: 10.1371/journal.pone.0059998, 9 pages), and KASPER ET AL. (The World Journal of Biological Psychiatry, 2018, 19:6, pages 412-420) (Published Online June 19, 2017).

Teachings of KUCUKSEN ET AL.
Kucuksen et al. teach one or more cannabinoids and/or terpenes in combination with psilocybin and/or psilocin may be used in the prevention or treatment of psychological or brain disorders. See Abstract. Psilocybin is also referred to as [3-(2-dimethylaminoethyl)-1H-indol-4-yl] dihydrogen phosphate. See [0038]. Psilocin is also referred to as 4-hydroxy-N,N-dimethyltryptamine. See [0040].  Thus, both psilocybin and psilocin as taught in Kucuksen et al. fall within the scope of the instant claims.
Kucuksen et al. teach plant cannabinoids or phyto-cannabinoids can be isolated such that they are “essentially pure” compounds. These isolated cannabinoids are essentially free of the other naturally occurring compounds, such as, other minor cannabinoids and molecules such as terpenes. Essentially pure compounds have a degree of purity up to at least 95% by total weight. See [0043]-[0044].
The role of the at least one terpene in the present disclosure lies in its synergy with cannabinoids. Terpenes can correct or enhance the effect of the cannabinoids, so that in many cases, (much) less active components are needed to attain the desired effects. See [0054].  Terpenes (or terpenoids) are volatile organic compounds that are found in every plant and are rather prevalent in cannabis. See [0055].
The at least one terpene of the present disclosure is preferably one or more of: Alpha Bisabolol, Alpha Pinene, Beta Caryophyllene, Beta Pinene, Borneol, Camphene, Caryophyllene Oxide, Cineole, Delta 3 Carene, Eucalyptol, Fenchol, Fenchone, Geraniol, Guaiol, Humulene, Isopulegol, Limonene, Linalool, Myrcene, Nerol, Nerolidol, Ocimene, Phytol, Pulegone, Terpinene, Terpineol, Terpinolene, and/or Valencene. See [0057]-[0085].
The disclosure also encompasses pharmaceutical compositions comprising the at least one cannabinoid and/or the at least one terpene, or pharmaceutically acceptable salts or derivatives thereof in combination with psilocybin and/or/psilocin, preferably formulated into pharmaceutical dosage forms, together with suitable pharmaceutically acceptable carriers, such as diluents, fillers, salts, buffers, stabilizers, solubilizers, etc. The dosage form may contain other pharmaceutically acceptable excipients for modifying conditions such as pH, osmolarity, taste, viscosity, sterility, lipophilicity, solubility etc. See [0086].
Generally, the weight ratio of the at least one cannabinoid and/or the at least one terpene to the at least one psilocybin/psilocin is decided by considering the properties of each constitute to be combined, the properties of drug combination and the symptoms of the patient. Preferably the weight ratio is in the range of 1 part by weight of the cannabinoid and/or terpene to about 0.01 to about 500 parts by weight of the psilocybin/psilocin, more preferably 1 part by weight of the cannabinoid/terpene to about 0.1 to about 100 parts by weight of the psilocybin/psilocin. See [0092].
Psychological disorders intended to be treated with the compositions of Kucuksen et al. include, inter alia, depression and anxiety disorder.  See Claim 17.
Kucuksen et al. cannabinoids and psilocybin are present “in a pure form” or “in a synthetic form”. See Example 1; Claims 23-24 and 26-27.



Teachings of STAMETS
Stamets teaches methods and compositions for enhancing neurogenesis comprising fungal extracts and their active ingredients, including species of mushrooms and mycelia containing psilocybin and psilocin, combined with erinacines and hericenones5 or fungal extracts containing those active ingredients, with the addition of nicotinic acid. See Abstract.
Stamets teaches the composition includes psilocybin (4-phosphoryloxy-N,N-dimethyltryptamine) or psilocin (4-hydroxy-N,N-dimethyltryptamine) in pure form or extracts from Psilocybe and psilocybin containing mushrooms combined with erinacines or hericenones. See [0005].
A suggested formula is a 550 mg delivery dose via an ingestible capsule:

    PNG
    media_image7.png
    104
    293
    media_image7.png
    Greyscale

See [0012].
	Stamets teaches compounds naturally produced by the mycelium of psilocybian mushrooms and their mycelium includes baeocystin, norbaeocystin, N,N-dimethyltryptamine, 5-hydroxytryptamine (serotonin), 5-hydroxytryptophan, psilocybin and psilocin. See [0016].
	Stamets teaches the compositions comprise additional pharmaceutical excipients. See [0017].
	Stamets teaches since psilocin and its analogs are neurotransmitters, and substitute for serotonin, acting as an agonist exciting serotonin receptors, their ability to enhance neurotransmission while in combination with nerve growth factors such as erinacines and hericenones, provides a unique opportunity for spurring neurogenesis. See [0028].
	Stamets expressly claims a method for improving neurological health of an animal comprising: administering a therapeutically effective amount of a composition to an animal, wherein the composition comprises one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, one or more of erinacines, hericenones or combinations thereof, and niacin. See Claim 1.
	The compounds are “purified”, i.e., isolated or synthetic or manufactured. See Claim 13.
	Stamets teaches a composition comprises about 0.6 to 10 mg of one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, about 20 to 200 mg of one or more of erinacines, hericenones, or combinations thereof, and about 50 to 200 mg of niacin. See Claim 15.  The molar ratio of psilocybin derivative to terpene therefore falls within the scope of claims 4-8, e.g., a molar ratio of about 1:1.

Teachings of JANSEN
	Jansen teaches chemical structures of Psilocybe alkaloids and aeruginascin, all of which fall within the scope of the claimed psilocybin derivatives and are the same psilocin analogues taught in Kucuksen et al. and Stamets. See Figure 1.
	Jansen teaches hallucinogenic compounds, including Psilocybe alkaloids, act by their interaction with the serotonergic system of the brain. More specifically, they mimic the action of the neurotransmitter serotonin (5-hydroxytryptamine, 5-HT) at a certain subset of serotonin receptors, the 5-HT2, receptor. Serotonin is one of the major neurotransmitters in the brain as well as a potent peripheral hormone and signal mediator. The serotonergic system is an important target for therapeutic agents and drugs, from a medicinal as well as from an economical standpoint. See page 4, last paragraph.
	Jansen teaches “purified” aeruginascin, baeocystin, and norbaeocystin, i.e., synthetic compounds.  See page 39.
	Jansen teaches the homologous series of phosphorylated Psilocybe alkaloids, differing only in the number of N-methyl groups, is complete and consists of norbaeocystin (-NH2), baeocystin (-NHMe), psilocybin (-NMe2), and aeruginascin (-N+Me3).  

    PNG
    media_image8.png
    315
    339
    media_image8.png
    Greyscale

See Figure 59; page 108, second paragraph.

Teachings of RUSSO
	Russo is cited as prima facie evidence that terpenes are natural products contained in plants and have numerous beneficial pharmacological properties. In this regard, Russo teaches that terpenoids form the largest group of plant chemicals, with 15,000-20,000 fully characterized, over 200 of which have been reported in cannabis plants (page 1349, paragraph bridging left and right columns).  
	Russo teaches studies with varying methodology and dosing in citrus oils in mice suggest the terpene D-limonene to be a powerful anxiolytic agent with compelling confirmatory evidence in humans demonstrating that exposure to citrus fragrance in ambient air allowed for discontinuation of antidepressant medication in 9/12 patients.  Limonene also produces apoptosis in breast cancer cells and was employed at high doses in Phase II RCTs. See page 1350, paragraph bridging left and right columns.
	-Myrcene is another common monoterpenoid in cannabis with myriad activities: diminishing inflammation via prostaglandin E-2 (PGE-2) and blocking hepatic carcinogenesis by aflatoxin.  Myrcene is a recognized sedative as part of hops preparations (Humulus lupulus), employed to aid sleep in Germany.  See page 1350, right column, first full paragraph.
	-Pinene is a bicyclic monoterpene and the most widely encountered terpenoid in nature. It is anti-inflammatory via PGE-1and is a bronchodilator in humans at low exposure levels. Perhaps most compelling, however, is its activity as an acetylcholinesterase inhibitor aiding memory. See page 1350, right column, last paragraph.
	D-Linalool is a monoterpenoid alcohol common to lavender (Lavandula angustifolia), whose psychotropic anxiolytic activity has been reviewed in detail. Linalool demonstrated anticonvulsant and antiglutamatergic activity.  Overall, Russo teaches it seems reasonable to argue that the modulation of glutamate and GABA neurotransmitter systems are likely to be the critical mechanism responsible for the sedative, anxiolytic and anticonvulsant properties of linalool and
EOs containing linalool in significant proportions. See page 1352, left column, first full paragraph.
	-Caryophyllene is generally the most common sesquiterpenoid encountered in cannabis. Subsequent work has demonstrated that this dietary component produced antiinflammatory analgesic activity. See page 1352, paragraph bridging left and right columns.
	A summary of terpenoids present in cannabis and their known pharmacological activities is provided in Table 2 of Russo.  

Teachings of SCHUWALD ET AL.
	Schuwald et al. teach Lavender oil (LA) is an important part of our today’s aromatherapy to promote ‘‘well-being’’ and to reduce distress and ‘‘ill-being’’. See page 1, left column, first paragraph.  
	Schuwald et al. teach Silexan, a standardized LA oil preparation, showed pronounced effects in patients with subsyndromal or subthreshold anxiety disorders as well as in patients with Generalized Anxiety Disorder (GAD) after oral administration. See page 1, paragraph bridging left and right columns.  Silexan is a patented active substance produced from Lavandula angustifolia flowers by steam distillation consisting of the main active constituents linalool (36.8%) and linalyl acetate (34.2%)6. See id. Silexan (active substance of Lasea®, available as immediate release soft gelatine capules containing 80 mg) has been licensed in Germany for the oral treatment of subsyndromal anxiety and tension in 2009. See id.



Teachings of KASPER ET AL.
	Kasper et al. teach Silexan is a lavender oil preparation available in 80-mg capsules. The authors review clinical trials investigating its anxiolytic efficacy, safety and tolerability in humans, as well as preclinical investigations supporting this therapeutic use. See Abstract.
	Due to the high prevalence of concomitant occurrence of symptoms of depression in anxiety disorders, efficacy trials assessed the effect of Silexan on co-morbid depression as a secondary efficacy outcome measure. Results indicate that Silexan may also have an antidepressant effect, a finding that is also supported by previously described results where a role of the serotonergic neurotransmitter system in the anxiolytic action of Silexan is suggested. See page 415, left column, first full paragraph.
	The main characteristics of efficacy trials of Silexan are shown in Table 1.

    PNG
    media_image9.png
    245
    665
    media_image9.png
    Greyscale

Results of these clinical trials are discussed by Kasper et al. at pages 415-417.  In summary, Kasper et al. teach the clinical trials referred to provide results indicative of an anxiolytic efficacy of Silexan doses of 80 or 160 mg/day that is significantly superior to that of placebo as of treatment weeks 2–4. Furthermore, antidepressant effects in patients suffering from anxiety disorders were reported, as was the absence of major unwanted effects. See page 416, right column, first full paragraph.
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it is well established that compositions comprising “purified” psilocybin derivatives and/or “purified” terpenes were well-known and disclosed in the prior art.  See for example Kucuksen et al., Stamets, Russo, Schuwald et al., and Kasper et al. Given the broad, indeterminate meaning of “terpene”, even the cannabinoids taught in Kucuksen et al. could be reasonably construed as a “terpene”.  Regardless, terpenes were well-known and established in the art as plant-based phytochemical having a plethora of pharmacological activities (see Russo). Indeed, purified terpenes (linalool and linalyl acetate) were commercially available in capsule form and known to have therapeutic efficacy in the treatment of anxiety and depression (see Schuwald et al., and Kasper et al.). Purifying psilocybin derivatives and terpenes from their natural sources and combining them in a “composition” would have been obvious to a person of ordinary skill in the art given their known sources, methods of isolation and purification, and known pharmacological activities as clearly established in the cited prior art.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as take a “purified” psilocybin derivative, e.g., isolated from its natural source or chemically synthesized, and a “purified” terpene, e.g., a cannabinoid, erinacine and/or hericenone, and/or other well-known phytochemical terpenes (Russo), e.g., linalool and linalyl acetate as available in capsule form (Schuwald et al., and Kasper et al.), isolated from their natural source or chemically synthesized, and formulate them together in a “composition” as expressly suggested and motivated by the combined teachings of Kucuksen et al., Stamets, Russo, Schuwald et al., and Kasper et al.  Indeed, given the disclosures of psilocybin derivatives as therapeutics for prevention or treatment of psychological or brain disorders (Kucuksen et al.), e.g., anxiety and depression, or for enhancing neurogenesis and/or improving neurological health of an animal (Stamets) and the well-known and established pharmacological activities of terpenes, including as antidepressants, anticonvulsants, and anxiolytics, combining a “purified terpene” with known pharmacological activity with a “purified psilocybin derivative” with known pharmacological  activity would have been prima facie obvious to a person of ordinary skill in the art at the time the application was, even if such was used solely as an basic, investigatory composition for determining potential therapeutic uses, e.g., applying the composition to cells and measuring enzyme activity or administering the composition in an in vivo model of depression or anxiety.  However, a person of ordinary skill in the art would have a reasonable expectation that a purified psilocybin derivative combined with purified linalool and linalyl acetate would specifically be effective in treating anxiety and depression.
Accordingly, compositions comprising “purified” psilocybin derivatives and “purified” terpenes would have been prima facie obvious to a person of ordinary skill in the art as basic scientific research tools for studying the biological/pharmacological effects of such compositions in neurobiology, e.g., for treating anxiety or depression.  Applicant clearly did not invent the claimed psilocybin derivatives (see Kucuksen et al., Stamets, and Jansen), did not invent “terpenes” and their use as pharmacological agents (see Kucuksen et al., Stamets, Russo, Schuwald et al., and Kasper et al.), did not invent methods of isolating and/or purifying psilocybin derivatives or terpenes (see Kucuksen et al., Stamets, Jansen, Russo, Schuwald et al., and Kasper et al.), and did not invent combining psilocybin derivatives with terpenes (see Kucuksen et al. and Stamets). 

Claim 3
Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over KUCUKSEN ET AL. (US 2019/0350949 A1; Published 11/21/2019; Filed 01/18/2018; Effectively Filed 01/18/2017), STAMETS (US 2018/0021326 A1; Published 01/25/2018; Filed 04/23/2017), and JENSEN (Dissertation titled “Tryptomines as Ligands and Modulators of the Serotonin 5-HT 2A Receptor and the Isolation of Aeruginascin from the Hallucinogenic Mushroom Onocybe aeruginascens”, 2004) (Cited by Applicant in IDS filed 07/29/2021) in view of RUSSO (British Journal of Pharmacology, 2011, vol. 163, pages 1344-1364), SCHUWALD ET AL. (PLoS ONE, 2013, vol. 8, no. 4, e59998, doi: 10.1371/journal.pone.0059998, 9 pages), and KASPER ET AL. (The World Journal of Biological Psychiatry, 2018, 19:6, pages 412-420) (Published Online June 19, 2017) as applied to claims 1-2, 4-8, 11, and 16-20 above, and further in view of THOMAS ET AL. (Pharmacotherapy, 2015, vol. 35, no. 4, pages 433-449) and CARHART-HARRIS ET AL. (Lancet Psychiatry, 2016, vol. 3, pages 619-627).

The teachings of Kucuksen et al., Stamets, Jensen, Russo, Schuwald et al., and Kasper et al. are as applied to Claims 1-2, 4-8, 11, and 16-20 supra, which teachings are herein incorporated by reference in their entirety.  Claim 3 differs from the combined teachings of Kucuksen et al., Stamets, Jensen, Russo, Schuwald et al., and Kasper et al. in so far as they do not disclose combining a composition comprising a purified psilocybin derivative and a purified terpene with a monoamine oxidase inhibitor for use in treating anxiety and/or depression.
Teachings of THOMAS ET AL.
	Thomas et al., while acknowledging that the utilization of monoamine oxidase inhibitors (MAOIs) for the treatment of depression in clinical practice today is low due to their widely known adverse effects, some of which may be life threatening, and the risk for dietary and drug interactions, also teach that a case series and literature review suggest that when used under close supervision and under the care of an experienced clinician in psychiatry, combination therapy may be a consideration for the management of treatment-resistant depression (TRD) in patients not responding to monotherapy or other combinations of antidepressants. See Abstract. More specifically, Thomas et al. teach the current literature supports cautious use of combining MAOIs with other antidepressants in patients with TRD who have failed multiple treatment modalities. See id.
	Monoamine oxidase inhibitors (MAOIs) were one of the first classes of medications used for the treatment of depression. These agents inhibit the enzyme monoamine oxidase, which is present in the brain and other tissues such as the intestine and liver. MAOIs currently available in the United States, including selegiline, tranylcypromine, phenelzine, and isocarboxazid, irreversibly bind and inactivate monoamine oxidase, thus preventing the degradation of neurotransmitters such as serotonin, epinephrine, norepinephrine, and dopamine, leading to their
accumulation. See page 434, left column, second full paragraph.
	Notably, psilocybin derivatives and/or terpenes and/or cannabinoids are not listed as psychotropic agents contraindicated with monoamine oxidase inhibitors. See Table 1.



Teachings of CARHART-HARRIS ET AL.
	Carhart-Harris et al. teach an open-label feasibility trial of 12 patients with moderate-to-severe, unipolar, treatment-resistant major depression receiving two oral doses of psilocybin (10 mg and 25 mg, 7 days apart).  See Abstract.  Carhart et al. teach psilocybin was well tolerated by all of the patients, and no serious or unexpected adverse events occurred.  Relative to baseline, depressive symptoms were markedly reduced 1 week and 3 months after high-dose treatment. Marked and sustained improvements in anxiety and anhedonia were also noted. See id.
	Carhart-Harris et al. teach their findings motivate further controlled research. Psilocybin has a novel pharmacological action in comparison with currently available treatments for depression (i.e., 5-HT2A receptor agonism) and thus could constitute a useful addition to available 
therapies for the treatment of depression. See page 627, left column, last paragraph.

Examiner’s Analysis and Conclusion of Obviousness
The Examiner’s analysis and conclusion of obviousness as applied to Claims 1-2, 4-8, 11, and 16-20 supra is herein incorporated by reference and applied equally to Claim 3.  In addition, with specific regard to Claim 3, it would have been prima facie obvious to a person of ordinary skill in the art to add other known antidepressants, including monoamine oxidase inhibitors, to a composition comprising a purified psilocybin derivative and purified terpene for use in treating anxiety and/or depression. A person of ordinary skill in the art would reasonably expect such a composition to also be effective in treating depression, particularly treatment-resistant depression (TRD), because both psilocybin and monoamine oxidase inhibitors have demonstrated clinical efficacy in treating patients having treatment-resistant depression.  The expectation, therefore, is that they would also be effective when administered together.  Further, given the known fact that MAOIs irreversibly bind and inactivate monoamine oxidase, thus preventing the degradation of neurotransmitters such as serotonin, epinephrine, norepinephrine, and dopamine, leading to their accumulation (See Thomas et al.), a person of ordinary skill in the art would expect them to also prevent degradation of psilocybine derivatives given their known structural similarity to the neurotransmitter serotonin.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-8, 11, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,933,073. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘073 patent claims anticipate the instant claims in so far as the purified cannabinoids recited therein are construed to be a “terpene” falling within the scope of the instant claims.
	Pursuant with what the ‘073 patent disclose “purified” to encompass, Claims 18-19 are anticipated by the claimed “purified cannabinoid” recited in the ‘073 patent.
	As the ‘073 patent claims recite a “dosage formulation” that only comprises a purified psilocybin derivative and a purified cannabinoid, absent factual evidence to the contrary such dosage formulations comprise a “homogenous mixture”.  Indeed, the ‘073 patent expressly discloses that the compositions and methods disclosed herein comprise administering a first purified psilocybin derivative and a first purified cannabinoid present as and/or within a homogenous mixture within a first dosage formulation. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NICHOLS ET AL. (“Psychedelics as Medicines: An Emerging New Paradigm”, Clinical Pharmacology & Therapeutics, February 2017, vol. 101, no. 2, pages 209-219).
	MAHMOOD (“Bioactive Alkaloids from Fungi: Psilocybin”, Chapter 18 in book Natural Products, K.G. Ramawat, J.M. Merillon (eds.), 2013, pages 523-552).
		
Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
    

    
        1 USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019).
        2 October 2019 Update: Subject Matter Eligibility, available at https://www.uspto.gov/PatentEligibility.
        3 See Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948).
        4 Erinacines and hericenones are terpenoids, which Applicant appears to construe the claimed “terpene” to encompass (see 35 U.S.C. 112, 2nd Paragraph rejection supra). Indeed, Stamets teaches erinacines, including known erinacines A-K, P and Q, and hericenones, including known hericenones C-H, are cyanthane terpenes. See [0005] of Stamets.
        5 Erinacines and hericenones are terpenoids, which Applicant appears to construe the claimed “terpene” to encompass (see 35 U.S.C. 112, 2nd Paragraph rejection supra). Indeed, Stamets teaches erinacines, including known erinacines A-K, P and Q, and hericenones, including known hericenones C-H, are cyanthane terpenes. See [0005] of Stamets.
        6 Linalool is a terpene disclosed by Applicant. See Spec. at [0170].  Linalyl acetate is the acetate ester of linalool and also a terpene falling within the scope of the instant claims.